Citation Nr: 0117263	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from November 26, 
1973, to December 14, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in August 1999 to schedule the veteran 
for a Board hearing, which was held by videoconference in 
November 1999.  The case was again remanded in February 2000.  
In August 2000, the Board found the claim to be well-grounded 
and remanded for an examination and opinion regarding any 
nexus between the veteran's in-service injury and his present 
low back problems.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current lumbar spine disability is related to an injury to 
the low back suffered during his active military service. 


CONCLUSION OF LAW

Residuals of a low back injury were incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, as well as VA outpatient records, 
private medical records, and the veteran's service medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran, and a further examination was 
performed in compliance with the Board's August 2000 remand.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a low back disability.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, Board remands, and other communications have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If the disability is not shown to be 
chronic, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

The evidence presented in the instant case suggests some 
inconsistencies.  For example, service medical records 
clearly document treatment for low back complaints which the 
veteran attributed to a fall after slipping on a wet floor.  
A December 1973 Naval Aptitude Board Report cites the 
complaints of low back pain, but is to the effect that no 
organic cause had been found.  However, a November 29, 1973, 
clinical entry documents paravertebral muscle spasm 
bilaterally over the lumbar and dorsal areas, and other 
clinical records list impressions of lumbosacral strain.  

The Board also notes that the veteran testified that he did 
not suffer low back symptoms prior to the 1973 inservice 
injury, but one service medical record includes a notation 
that that he had always had back pain but did not tell the 
Navy about such problems.  

At any rate, the record clearly shows current low back 
problems which have been diagnosed as strain and disc 
problems.  The Board also finds that the service medical 
record reference to muscle spasm shows that there was in fact 
clinical evidence of the reported injury.  The problem in 
this case has been to show that the current low back problems 
are residuals of the inservice injury.  

In an effort to resolve this dilemma, the Board remanded the 
case in August 2000 for an examination and medical opinion by 
a VA physician.  Such an examination was accomplished in 
November 2000.  The examiner diagnosed chronic lumbosacral 
strain and degenerative disc disease and herniated second and 
third lumbar disk.  However, the examiner indicated that due 
to the passage of time since the veteran's service, he could 
not offer an opinion as to the etiology of the disorders.  

The Board is thus essentially left with testimony offered by 
the veteran and his spouse, several lay statements, and a 
December 1999 opinion by Carl P. Herkimer, M.D.  The veteran 
has testified that he suffered low back symptoms from service 
on but did not seek out medical attention on advise from his 
father.  The veteran's spouse has testified that she met the 
veteran in 1976 and that he has complained of low back 
problems since that time.  Several other lay statements are 
to the effect that the veteran has complained of low back 
problems since about 1976.  While these lay statements are 
not competent for purposes of diagnosing or stating the 
etiology of a low back disorder, they are evidence showing 
that the veteran has been complaining of low back symptoms 
since 1976.  To that extent, they support the veteran's 
testimony that he has suffered low back problems for at least 
that period of time. 

The December 1999 opinion letter from Dr. Herkimer is made 
some 26 years after the veteran's service and was not based 
on an independent review of the records.  Rather, Dr. 
Herkimer relied on history furnished to him by the veteran.  
However, the details of the inservice injury furnished by the 
veteran was consistent with the injury as shown in the 
service medical records.  Moreover, the history of a 
continuity of pertinent symptomatology given by the veteran 
to Dr. Herkimer is essentially the same as he testified to 
and has been attested to by lay witnesses.  What was not 
consistent with the history furnished by the veteran at this 
private physician was the assertion that he was discharged 
from service because of the injury.  It appears that a 
personality problem was the reason for the veteran's 
discharge.  Dr. Herkimer opined that the inservice injury was 
probably significant enough to at least precipitate the 
present disc condition. 

While noting certain inconsistencies in the record as well as 
the lack of medical documentation for a period of many years, 
the Board nevertheless believes that the positive evidence is 
in a state of equipoise with the negative evidence on the 
question of whether the veteran's current low back disorders 
are related to the in service injury.  Accordingly, the 
benefit of the doubt must be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for low back disability, to 
include strain and disc disease, is warranted.  To this 
extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

